Exhibit 10.27         

AMENDMENT NUMBER ONE
CADENCE DESIGN SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN


The Cadence Design Systems, Inc. 2009 Deferred Compensation Plan shall be
amended as follows, effective January 1, 2009.


1.     The references in Sections 3.2(a) and 3.2(c) to “monthly” installment
distributions shall be changed to “annual” installment distributions.


2.     The fourth sentence of Section 3.2(e) shall be revised to read as
follows:


Subsequent installments, if any, shall be made the following January and each
January thereafter.







237294

--------------------------------------------------------------------------------



AMENDMENT NUMBER TWO
CADENCE DESIGN SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN


The Cadence Design Systems, Inc. 2009 Deferred Compensation Plan shall be
amended as follows, effective January 1, 2009:


1.
Section 1.1 shall be revised by adding the following to the end thereof:



Employer shall maintain separate Accounts for an Employee who is participating
in the Plan and experienced a change in employment status (i.e., from employee
to Non-Employee Director or vice versa) such that Employee will have a
Non-Employee Director Account and an employee Account.


2.     A new Section 2.2 shall be added to read as follows:
 
2.2 Change in Status. A participating Employee who experiences a change in
employment status (i.e., from employee to Non-Employee Director or vice versa)
shall be considered newly eligible to participate in the Plan in his or her new
capacity for all purposes hereunder, including for purposes of making the
elections pursuant to Sections 3.3 and 3.4 hereof, provided that the eligibility
requirements set forth in Section 2.1 are met. If the participating Employee
experiences a subsequent change in employment status (i.e., a reversal back to
the previous status), such Employee shall be considered newly eligible to
participate in the Plan only in accordance with Treasury
Regulation Section 1.409A-2(a)(7)(ii). Participation as an employee and a
Non-Employee Director shall be treated as participation in two separate
“nonqualified deferred compensation plans” within the meaning of Section 409A of
the Code, and such separate plans shall not be aggregated with each other
pursuant to Section 409A of the Code, as provided in Treasury
Regulation Section 1.409A-1(c)(2)(ii).


3.     A new Section 3.2(h) shall be added to read as follows:


The provisions of this Section 3.2 shall apply independently to the separate
Accounts of a participating Employee who has Accounts under the Plan in the
capacity of both an employee and a Non-Employee Director.



2

--------------------------------------------------------------------------------



4.    The third sentence of Section 3.3 shall be revised in its entirety to read
as follows:


An Employee who is hired or promoted to a position of eligibility for
participation in the Plan, or an Employee who experiences a change in employment
status from an employee to a Non-Employee Director (or vice versa), or a
Non-Employee Director who is elected to become a Non-Employee Director during a
Plan Year shall have thirty (30) days from the date of notification of
eligibility for participation in the Plan (or any other plan aggregated with the
Plan under Code Section 409A) in which to submit the required election documents
for the then-current semi-annual period and any other semi-annual period within
that same Plan Year, to the extent not prohibited by Code Section 409A.


5.    The third sentence of Section 3.4 shall be revised in its entirety to read
as follows:


Provided, however, that an Employee who is hired or promoted to a position of
eligibility for participation in the Plan, or an Employee who experiences a
change in employment status from an employee to a Non-Employee Director (or vice
versa), or a Non-Employee Director who is elected to become a Non-Employee
Director during a Plan Year shall have thirty (30) days from the date of
notification of eligibility for participation in the Plan (or any other plan
aggregated with the Plan under Code Section 409A) in which to submit the
required distribution election documents, to the extent not prohibited by Code
Section 409A.

3

--------------------------------------------------------------------------------



AMENDMENT NUMBER THREE
CADENCE DESIGN SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN



The Cadence Design Systems, Inc. 2009 Deferred Compensation Plan (the “Plan”)
shall be amended as follows, effective June 5, 2015:


1.
Section 3.4 of the Plan shall be revised by adding the following to the end of
the first paragraph thereof:



In the event that an Employee does not make a valid initial distribution
election pursuant to this Section 3.4 of the Plan with respect to all or a
portion of his or her Account, the applicable Employee shall be deemed to have
elected to receive distribution of such Account or portion thereof in the form
of a lump sum payment upon the Employee’s termination of employment with
Employer.





4